Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 12/03/2020.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the features “a plurality of documents related to a particular domain, identifying a plurality of frequently occurring words from the document corpus, disregarding a plurality of stop words, extracting a conceptual text for each frequently occurring word from a structured information database, wherein the conceptual text includes at least two words and performing a cluster analysis on each conceptual text to identify a plurality of possible entity type” with the combination of following limitations:
selecting at least one entity type from the plurality of possible entity types based on a frequency of occurring words and word sequences; 
a relation is identified between every two entities, identifying at least one relation type between the entities in the document corpus, wherein a relation type is identified between the every two entities based on two entity types of the every two entities and a plurality of words appearing before, between, and after instances of the every two entities within a same sentence and generating the type system including the at least one entity type and the at least one relation type.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lundberg et al., US Pub. 2013/0268268, discloses a system for semiautomatic of natural language interaction applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/TUANKHANH D PHAN/               Examiner, Art Unit 2154